Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 4,679,261 to Stanley et al. 
Claim 1, Stanley discloses a bed frame comprising two first supports (50,51,134) located on two sides of the bed frame, wherein a second support (18,136) is provided between two first supports, and two ends of the second support are coupled to the two first supports, the two first support comprise a first rod member 52 and a second rod member 51 and the second rod member 50 is sleeved on an outer periphery of the first rod member 52; and the second support 18 comprises a third rod member and a fourth rod member, and the fourth rod member 19 is sleeved on an outer periphery of the third rod member 20.




Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673